DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant’s arguments, see Remarks pages 7-10, filed on 05/25/2022, with respect to claim 1 and 12 have been fully considered and are persuasive. Specifically, the argument that states Sandhu a treatment temperature that is between 2 degrees to 10 degrees C, which is between 35.6 degrees and 50 degrees F. For the Series 1 cooling element, Sandhu discloses a linear (constant slope line) drop from 68.7 degrees F to 31.36 degrees F. The rate of change from the initial temperate (68.7 degrees F) to 31.36 degrees F, which is below the treatment temperature recited in claim 1, is constant, i.e., there is no change in the slope of the line between 68.7 degrees F and 31.36 degrees F. And the cooling element surprisingly reached an average temperature of 31.460 F. within one minute of being activated (as shown in FIG. 5 at minute 2)." Para. [0037]. Sandhu places special emphasis on such a fast time for reaching a temperature under 35 degrees F, which is still below the treatment temperature recited in claim 1. When considering the teachings of Sandhu, one of ordinary skill in the art would have been led to reduce the temperature of a cooling element from typical ambient temperature to below the treatment temperature recited in claim 1 using a constant sloped line one with no rate of change to achieve a temperature beneath the treatment temperature recited in claim 1. As such, Sandhu teaches away from a faster rate of change during an earlier ramp down period from an initial temperature toward a first predetermined temperature threshold as compared to a later ramp down period from the first predetermined temperature threshold to the treatment temperature.  Furthermore, the Applicant stated that he faster rate of change during an earlier ramp down period from an initial temperature toward a first predetermined temperature threshold as compared to a later ramp down period from the first predetermined temperature threshold to the treatment temperature produces a new and unexpected result which is different in kind and not merely in degree from that of Sandhu. These arguments are persuasive. Therefore, the rejection under 35 U.S.C. § 103 as being unpatentable over Nabilsi (US 2004/0249427) in view of Kikumoto et al. (US 4,966,145) in further view of Sandhu (US 2011/0040223) has been withdrawn. 
The examiner failed to find prior art, neither alone, nor in combination, that discloses a method and system for treating a brain injury, comprising: pumping fluid through a heat exchanger to a bladder placed on a wearer's neck adjacent to or over a carotid artery; removing heat from the fluid passing through the heat exchanger; measuring a temperature of fluid downstream from the heat exchanger; and controlling at least one of power delivered to the heat exchanger and flow of the fluid through the heat exchanger by opening and closing a valve to allow fluid from a pump to bypass the heat exchanger such that the measured temperature of the fluid downstream from the heat exchanger is a treatment temperature between 2 degrees C and 10 degrees C for between 10 minutes and 50 minutes, and a rate of change of temperature from an initial temperature toward the treatment temperature is faster during an earlier ramp down period from an initial temperature toward a first predetermined temperature threshold as compared to a later ramp down period from the first predetermined temperature threshold to the treatment temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794